Exhibit 10.1

 

Subscription Terms

 

Epiq Systems, Inc.

501 Kansas Avenue

Kansas City, Kansas 66105

 

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby confirms and agrees with you as follows:

1.             The subscription terms set forth herein (the “Subscription”) are
made as of the date set forth below between Epiq Systems, Inc., a Missouri
corporation (the “Company”), and the Investor.

2.             As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor,
such number of shares (the “Shares”) of common stock, par value $0.01 per share,
of the Company (the “Common Stock”), as is set forth on the signature page
hereto (the “Signature Page”) for a purchase price of $16.60 per Share.  The
Investor acknowledges that the offering is not a firm commitment underwriting
and that there is no minimum offering amount.

3.             The completion of the purchase and sale of the Shares shall occur
at a closing (the “Closing”) that, in accordance with Rule 15c6-1 promulgated
under the Securities Exchange Act of 1934, as amended, is expected to occur on
or about November 20, 2007.  At the Closing, (a) the Company shall cause its
transfer agent to release to the Investor the number of Shares being purchased
by the Investor and (b) the aggregate purchase price for the Shares being
purchased by the Investor will be delivered by or on behalf of the Investor to
the Company.  The provisions set forth in Exhibit A hereto shall be incorporated
herein by reference as if set forth fully herein.

4.             The offering and sale of the Shares are being made pursuant to
the Registration Statement and the Prospectus (as such terms are defined
below).  The Investor acknowledges that the Company intends to enter into
subscriptions in substantially the same form as this Subscription with certain
other third party investors and intends to offer and sell (the “Offering”) up to
an aggregate of 5,000,000 Shares pursuant to the Registration Statement and
Prospectus.

5.             The Company has filed with the Securities and Exchange Commission
(the “Commission”) a prospectus (the “Base Prospectus”), and will file with the
Commission a final prospectus supplement (together with the Base Prospectus, the
“Prospectus”) with respect to the registration statement (File No. 333-145206)
reflecting the Offering, including all amendments thereto, the exhibits and any
schedules thereto, the documents otherwise deemed to be a part thereof or
included therein by the rules and regulations of the Commission (the “Rules and
Regulations”) and any registration statement relating to the Offering and filed
pursuant to Rule 462(b) under the Rules and Regulations (collectively, the
“Registration Statement”), in conformity with the Securities Act of 1933, as
amended (the “Securities Act”), including Rule 424(b) thereunder.  The Investor
hereby confirms that it has had full access to the Base Prospectus and the
Company’s periodic reports and other information incorporated by reference
therein, and was able to read, review, download and print such materials.

6.             The Company has entered into a Placement Agency Agreement (the
“Placement Agreement”), dated November 15, 2007 with Wachovia Capital Markets,
LLC (the “Placement Agent”), which will act as the Company’s exclusive placement
agent with respect to the Offering and receive a fee in connection

--------------------------------------------------------------------------------


 

with the sale of the Shares.  The Placement Agreement contains certain
representations and warranties of the Company.  The Company acknowledges and
agrees that the Investor may rely on the representations, warranties, covenants
and agreements made by it to the Placement Agent in Sections 3 and 4 of the
Placement Agreement to the same extent as if such representations, warranties,
covenants and agreements had been incorporated in full herein and made directly
to the Investor.  Capitalized terms used, but not otherwise defined, herein
shall have the meanings ascribed to such terms in the Placement Agreement.

7.             The obligations of the Company and the Investor to complete the
transactions contemplated by this Subscription shall be subject to the
following:

a.             The Company’s obligation to issue and sell the Shares to the
Investor shall be subject to: (i) the receipt by the Company of the purchase
price for the Shares being purchased hereunder as set forth on the Signature
Page and (ii) the accuracy of the representations and warranties made by the
Investor and the fulfillment of those undertakings of the Investor to be
fulfilled prior to the Closing Date.

 

b.             The Investor’s obligation to purchase the Shares will be subject
to the condition that the Placement Agent shall not have: (i) terminated the
Placement Agreement pursuant to the terms thereof or (ii) determined that the
conditions to closing in the Placement Agreement have not been satisfied.

 

8.             The Company hereby makes the following representations,
warranties and covenants to the Investor:

a.             The Company has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Subscription
and otherwise to carry out its obligations hereunder.  The execution and
delivery of this Subscription by the Company and the consummation by it of the
transactions contemplated hereunder have been duly authorized by all necessary
action on the part of the Company.  This Subscription has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as may be limited by any
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ and contracting
parties’ rights generally or by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

b.             The Company shall (i) before the opening of trading on the NASDAQ
Global Market on the next trading day after the date hereof, issue a press
release, disclosing all material aspects of the transactions contemplated hereby
and before the opening of trading on the NASDAQ Global Market on the next
trading day after the Closing Date, issue a press release, disclosing that the
Closing has occurred and (ii) make such other filings and notices in the manner
and time required by the Commission with respect to the transactions
contemplated hereby.  Upon the issuance of the first press release described in
the immediately preceding sentence, the Investor will not be in receipt from the
Company, its officers or directors, of any material, non-public information. 
The Company shall not identify the Investor by name in any press release or
public filing, or otherwise publicly disclose the Investor’s name, without the
Investor’s prior written consent, unless required by law or the rules and
regulations of any self-regulatory organization which the Company or its
securities are subject.

9.             The Investor hereby makes the following representations,
warranties and covenants to the Company:

a.             The Investor represents that (i) it has had full access to the
Base Prospectus and the Company’s periodic reports and other information
incorporated by reference therein, prior to or in connection with its receipt of
this Subscription, (ii) it is knowledgeable, sophisticated and experienced in

 

2

--------------------------------------------------------------------------------


 

making, and is qualified to make, decisions with respect to investments in
securities representing an investment decision like that involved in the
purchase of the Shares, and (iii) it is acquiring the Shares for its own
account, or an account over which it has investment discretion, and does not
have any agreement or understanding, directly or indirectly, with any person or
entity to distribute any of the Shares.

b.             The Investor has the requisite power and authority to enter into
this Subscription and to consummate the transactions contemplated hereby.   The
execution and delivery of this Subscription by the Investor and the consummation
by it of the transactions contemplated hereunder have been duly authorized by
all necessary action on the part of the Investor.  This Subscription has been
executed by the Investor and, when delivered in accordance with the terms
hereof, will constitute a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

c.             The Investor understands that nothing in this Subscription or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

d.             Neither the Investor nor any Person acting on behalf of, or
pursuant to any understanding with or based upon any information received from,
the Investor has, directly or indirectly, as of the date of this Subscription,
engaged in any transactions in the securities of the Company (including, without
limitation, any Short Sales involving the Company’s securities) since the time
that the Investor was first contacted by the Placement Agent or the Company with
respect to the transactions contemplated hereby.  “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).  The Investor covenants that neither it, nor any Person acting
on behalf of, or pursuant to any understanding with or based upon any
information received from, the Investor will engage in any transactions in the
securities of the Company (including, without limitation, Short Sales) prior to
the time that the transactions contemplated by this Subscription are publicly
disclosed.

e.             The Investor represents that, except as set forth below, (i) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(ii) it is not a, and it has no direct or indirect affiliation or association
with any, FINRA member or an Associated Person (as such term is defined under
FINRA Membership and Registration Rules Section 1011) as of the date hereof, and
(iii) neither it nor any group of investors (as identified in a public filing
made with the Commission) of which it is a member, acquired, or obtained the
right to acquire, 20% or more of the Common Stock (or securities convertible or
exercisable for Common Stock) or the voting power of the Company on a
post-transaction basis.    Exceptions:

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

10.          Notwithstanding any investigation made by any party to this
Subscription, all covenants, agreements, representations and warranties made by
the Company and the Investor herein will survive the execution of this
Subscription, the delivery to the Investor of the Shares being purchased and the
payment therefor.

 

3

--------------------------------------------------------------------------------


 

11.          This Subscription may not be modified or amended except pursuant to
an instrument in writing signed by the Company and the Investor.

12.          In case any provision contained in this Subscription should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

13.          This Subscription will be governed by, and construed in accordance
with, the internal laws of the State of New York, without giving effect to the
principles of conflicts of law that would require the application of the laws of
any other jurisdiction.

14.          This Subscription may be executed in one or more counterparts, each
of which will constitute an original, but all of which, when taken together,
will constitute but one instrument, and will become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

15.          The Investor acknowledges and agrees that the Investor’s receipt of
the Company’s counterpart to this Subscription shall constitute written
confirmation of the Company’s sale of Shares to such Investor.

16.          In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Subscription shall terminate
without any further action on the part of the parties hereto.

 

4

--------------------------------------------------------------------------------


 

INVESTOR SIGNATURE PAGE

Number of Shares:

 

 

 

 

 

 

Purchase Price Per Share: $

16.60

 

 

 

 

 

Aggregate Purchase Price: $

 

 

 

 

 

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: November 15, 2007

 

 

 

 

INVESTOR

 

 

 

 

By:

 

 

 

[

Print Name:

 

 

 

[

Title:

 

 

 

 

Name that Shares are to be registered:

 

 

 

Mailing Address:

 

 

 

 

 

 

 

 

 

Taxpayer Identification Number:

 

 

 

Manner of Settlement: DWAC (see Exhibit A for explanation and instructions)

 

 

5

--------------------------------------------------------------------------------


 

Agreed and Accepted this 15th day of November 2007:

 

EPIQ SYSTEMS, INC.

 

By:

 

 

 

Title:

 

 

 

Sales of the Shares purchased hereunder were made pursuant to a registration
statement or in a transaction in which a final prospectus would have been
required to have been delivered in the absence of Rule 172 promulgated under the
Securities Act.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

INSTRUCTIONS FOR SETTLING VIA DWAC

Delivery by electronic book-entry at The Depository Trust Company (“DTC”),
registered in the Investor’s name and address as set forth on the Signature Page
of the Subscription to which this Exhibit A is attached, and released by Wells
Fargo Bank, N.A., the Company’s transfer agent (the “Transfer Agent”), to the
Investor at the Closing.

Name of DTC Participant (broker-dealer atwhich the account or accounts to be
credited with the Shares are maintained)

 

 

 

 

 

DTC Participant Number

 

 

 

 

 

Name of Account at DTC Participant being credited with the Shares

 

 

 

 

 

Account Number at DTC Participant being credited with the Shares

 

 

 

 

 

 

                                                        NO LATER THAN ONE (1)
BUSINESS DAY AFTER THE EXECUTION OF THE SUBSCRIPTION TO WHICH THIS EXHIBIT A IS
ATTACHED BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

                                                        (I)    DIRECT THE
BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES
ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) ON THE
CLOSING DATE INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS
WITH THE SHARES, AND

(II)        REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

JPMorgan Chase Bank

ABA # 021000021

Account No.:  304975141

Account Name: EPIQ Systems Inc. Subscription

 

                                Such funds shall be held in escrow pursuant to
an escrow agreement entered into between JPMorgan Chase Bank (the “Escrow
Agent”), the Placement Agent and the Company (the “Escrow Agreement”) until the
Closing and delivered by the Escrow Agent on behalf of the Investor to the
Company upon the satisfaction, in the sole judgment of the Placement Agent, of
the conditions set forth in Section 7(b) of the Subscription to which this
Exhibit A is attached.

 

 

--------------------------------------------------------------------------------